         Case 1:19-cv-00130-RBW Document 29 Filed 06/21/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                       )
UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )                      Civil Action No. 19-130 (RBW)
                                       )
THREE SUMS TOTALING $612,128.23        )
IN SEIZED UNITED STATES CURRENCY )
                                       )
                                       )
                  Defendant.           )
_______________________________________)
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                  Plaintiff,           )
                                       )
      v.                               )                      Civil Action No. 18-750 (RBW)
                                       )
THREE SUMS TOTALING $241,386.58        )
IN SEIZED UNITED STATES CURRENCY )
                                       )
                                       )
                  Defendant.           )
_______________________________________)

                                             ORDER

       On June 15, 2021, the Court ordered the parties to appear for a status conference via

teleconference on June 21, 2021, at 2:00 p.m., regarding these two related forfeiture cases.

However, on June 21, 2021, government counsel for both cases failed to appear for that

teleconference. In light of government counsel’s absence, it is hereby

       ORDERED that, on or before July 1, 2021, government counsel shall SHOW CAUSE

in writing as to why they failed to appear for the June 21, 2021, status conference. It is further


                                                 1
           Case 1:19-cv-00130-RBW Document 29 Filed 06/21/21 Page 2 of 2




       ORDERED that the status conference previously scheduled for June 21, 2021, is

CONTINUED to June 30, 2021, at 10:00 a.m. The parties shall appear via teleconference by

calling 1-877-873-8017 and entering the Court’s access code (8583213) followed by the pound

key (#).

       SO ORDERED on this 21st day of June, 2021.


                                                         REGGIE B. WALTON
                                                         United States District Judge




                                              2
